


EXHIBIT 10.1


AMENDMENT NO. 2 TO CREDIT AGREEMENT


AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of March 16,
2012, by and among AVID TECHNOLOGY, INC., a Delaware corporation (“Avid”), AVID
TECHNOLOGY INTERNATIONAL B.V., a Netherlands private limited liability company,
acting through its duly established Irish branch (“Avid Ireland” and together
with Avid, each individually a “Borrower” and collectively, “Borrowers”),
PINNACLE SYSTEMS, INC., a California corporation (“Pinnacle”), AVID GENERAL
PARTNER B.V., a Netherlands private limited liability company (besloten
vennootschap) acting for itself and in its capacity as general partner (beherend
vennoot) of Avid Technology C.V. (“Avid GP” and together with Pinnacle, each
individually a “Guarantor” and collectively, “Guarantors”), the lenders
identified on the signature pages hereto (together with their respective
successors and assigns, each a “Lender” and collectively, the “Lenders”), and
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”).


W I T N E S S E T H:


WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and provided and may hereafter make and provide loans, advances and other
financial accommodations to Borrowers as set forth in the Credit Agreement,
dated October 1, 2010, as amended by Amendment No. 1 to Credit Agreement, dated
as of August 16, 2011, by and among Agent, Lenders, Borrowers and Guarantors (as
the same may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”), and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Credit Agreement and this Amendment, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Loan Documents”);


WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Credit Agreement, and Agent and Lenders are willing to make such
amendments, subject to terms and conditions set forth herein; and


WHEREAS, by this Amendment, Borrowers, Guarantors, Agent and Lenders desire and
intend to evidence such amendments;


NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:


1.Definitions. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.


2.Letters of Credit. Section 2.10(b) of the Credit Agreement is hereby amended
by deleting clause (iv) from such Section in its entirety and replacing it with
the following:


“(iv) the Irish Letter of Credit Usage would exceed $5,000,000,”.




--------------------------------------------------------------------------------






3.Conditions Precedent. This Amendment shall become effective on the first date
upon which each of the following conditions precedent has been satisfied in a
manner satisfactory to Agent:


(a)Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrowers, Guarantors and the Required Lenders; and


(b)on the date of this Amendment and after giving effect hereto, no Default or
Event of Default shall exist or shall have occurred and be continuing.
 
4.Representations, Warranties and Covenants. Each Borrower and Guarantor hereby
represents and warrants to the Lender Group the following (which shall survive
the execution and delivery of this Amendment), the truth and accuracy of which
representations and warranties are a continuing condition of the making of
Advances and providing Letters of Credit to Borrowers:


(a)each Loan Party (i) is duly organized and existing and in good standing (or
the applicable equivalent under local law) under the laws of the jurisdiction of
its organization, and in the case of Avid Ireland, is a duly established branch
of a Netherlands private limited liability company pursuant to and in accordance
with the European Communities (Branch Disclosures) Regulations 1993 of Ireland,
(ii) is qualified to do business in any state or other jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Amendment and to carry out the
transactions contemplated hereby.


(b)this Amendment has been duly executed and delivered by each Loan Party and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally;


(c)the execution, delivery, and performance by each Loan Party of this Amendment
has been duly authorized by all necessary action on the part of such Loan Party;


(d)as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment do not and will not (i) violate any material provision
of federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of such Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any Material Contract of such Loan Party except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of such Loan Party, other than Permitted Liens, or
(iv) require any approval of such Loan Party's interestholders or any approval
or consent of any Person under any Material Contract of such Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change;




--------------------------------------------------------------------------------








(e)the execution, delivery, and performance by each Loan Party of this Amendment
and the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect;


(f)the representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except, that, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof as
though made on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date); and


(g)as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.


5.Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes, waivers or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Credit Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Amendment, the provisions
of this Amendment shall control.


6.Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.


7.Governing Law. The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related hereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
New York but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of New York.


8.Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto.


9.Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.


BORROWERS:


AVID TECHNOLOGY, INC.


By:
   /s/ Ken Sexton                  

Name:
Ken Sexton

Title:
Chief Financial Officer



AVID TECHNOLOGY INTERNATIONAL B.V.


By:
   /s/ Ken Sexton                  

Name:
Ken Sexton

Title:
Managing Director





GUARANTORS:


PINNACLE SYSTEMS, INC.


By:
   /s/ Ken Sexton                  

Name:
Ken Sexton

Title:
President



AVID GENERAL PARTNER B.V. acting for itself and in its capacity of general
partner (beherend vennoot) of Avid Technology C.V.


By:
   /s/ Ken Sexton                  

Name:
Ken Sexton

Title:
Managing Director





AGENT AND LENDERS:


WELLS FARGO CAPITAL FINANCE, LLC, as Agent
and a Lender


By:
   /s/ Willis A. Williams      

Name:
Willis A. Williams

Title:
Vice President







